DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalcross Medical Equipment - https://web.archive.org/web/20190122090203/https:/www.dalcross.com.au/shop/healthcare-seating/recliner-chairs/premier-electric-auto-toggle-recliner/ (Dalcross) in view of Heejun Park U.S. Patent 9,861,194 B1 (Park) in view of David Munro et al. U.S. Patent 7,871,046 B2 (Munro).
Regarding claim 13, Dalcross discloses a reclining chair comprising: a base frame; a seat pan, a seat back, and leg rest mechanism supported by the base frame, wherein the leg rest mechanism includes a leg rest platform movable relative to the base frame between a retracted position and an extended position extending forward from the base frame (shown in figures); and an extendable arm on the base of the support frame (second figure).  Dalcross does not directly disclose a pair of extendable arms each having distal ends movable between a retracted position and an extended position in which the distal ends move forward from the base frame so that the distal ends contact a floor surface on which the base frame rests at left and right positions in front of the base frame to resist forward 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Dalcross as taught by Park to include Park’s pair of extendable arms that are movable between a retracted and extended position.  
Dalcross in view of Park discloses the reclining chair further including a skirt frame attached to the distal ends of the arms and providing a front panel extending perpendicularly to the arms and left and 18right side panels extending rearwardly from a left and right side of the front panel, the front panel moving proximate to a front of the base and the left and right side panels fitting around the left and right sides of the base when the arms are in the retracted position (Figures shown in Dalcross).  
Dalcross in view of Park does not directly disclose the front panel to be vertically extending panel.  Munro discloses a support system comprising vertically extending panels (Figure 1 and 2). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Dalcross in view of Park as taught by Munro to include Munro’s vertically extending panels on an extendable support, such a modification would provide a means to conceal and protect the interior cavity of the support structure. 

s 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalcross Medical Equipment - https://web.archive.org/web/20190122090203/https:/www.dalcross.com.au/shop/healthcare-seating/recliner-chairs/premier-electric-auto-toggle-recliner/ (Dalcross) in view of Heejun Park U.S. Patent 9,861,194 B1 (Park). 
Regarding claims 14 and 15, Dalcross discloses a reclining chair comprising: a base frame; a seat pan, a seat back, and leg rest mechanism supported by the base frame, wherein the leg rest mechanism includes a leg rest platform movable relative to the base frame between a retracted position and an extended position extending forward from the base frame (shown in figures); and an extendable arm on the base of the support frame (second figure).  Dalcross does not directly disclose a pair of extendable arms each having distal ends movable between a retracted position and an extended position in which the distal ends move forward from the base frame so that the distal ends contact a floor surface on which the base frame rests at left and right positions in front of the base frame to resist forward and sideward tipping of the base frame on the floor.  Park discloses a support system wherein a pair of extendable arms each having distal ends movable between a retracted position and an extended position in which the distal ends move forward from the base frame so that the distal ends contact a floor surface on which the base frame rests at left and right positions in front of the base frame to resist forward and sideward tipping of the base frame on the floor (Column 4 Lines 62 - Column 5 Line 8).
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Dalcross as taught by Park to include Park’s pair of extendable arms that are movable between a retracted and extended position.  
.
Allowable Subject Matter
Claims 2, 4-6, 9-12, 16, 18, and 19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636